DETAILED ACTION

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provide by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue fee.  
Authorization for this Examiner’s amendment was given in a telephone interview with Applicant’s representative, Gregory T. Lowen, on 20 January 2021.
This application has been amended as follows:

Please amend the claims as follows:
	
Replace claim 16 with the following:
	16.	The MLT according claim 1,
wherein the polyamide of the second outer layer (3’) is chosen from the group consisting of PA11, PA12, PA610, PA12, PA1012, the corresponding copolyamides and mixtures therefore.

Amend claim 19 by replacing the phrase “according to claim 8,” in lines 1 and 2 with the phrase “according to claim 1,”.

Cancel claim 25.

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 24, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 24 June 201 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance.  Claims 1, 9, 11, 12, 15-17, 19, 24, and 26 are allowed over the prior art.
The closest applied prior art of record is Zimmer et al., US 2014/0246111 taken in combination with Jacques et al., US 2003/0220449 which teaches what is described in paragraphs 6-21 of the final Office action filed 9 September 2021.  The closest prior 
Any comment considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should clearly be labeled “Comments on Statement of Notice of Allowability”. 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782